 


109 HR 5099 IH: Emergency Agricultural Disaster Assistance Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5099 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Peterson of Minnesota (for himself, Mr. Bonner, Mr. Berry, Mr. Rogers of Alabama, Mr. Ross, Mr. Foley, Mr. Pomeroy, Mr. Everett, Mr. Boyd, Mr. Alexander, Mr. Cuellar, Mr. Kennedy of Minnesota, Mr. Melancon, Mrs. Emerson, Mr. Hinojosa, Mr. Pickering, Ms. Kaptur, Mr. Boustany, Mr. Scott of Georgia, Mr. Hulshof, Mr. Marshall, Mr. Jindal, Ms. Herseth, Mr. Porter, Mr. Skelton, and Mr. Baker) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Transportation and Infrastructure, Armed Services, Budget, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide disaster assistance to agricultural producers for crop and livestock losses, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis title may be cited as the Emergency Agricultural Disaster Assistance Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Agricultural production losses 
Sec. 101. Crop disaster assistance. 
Sec. 102. Livestock assistance. 
Sec. 103. Flooded crop and grazing land. 
Sec. 104. Sugarcane and sugar beet disaster assistance. 
Sec. 105. Specialty crops and nursery crops. 
Sec. 106. Dairy assistance. 
Sec. 107. Cottonseed. 
Sec. 108. Reduction in payments. 
Title II—Supplemental nutrition and agricultural economic disaster assistance 
Sec. 201. Replenishment of Section 32. 
Sec. 202. Supplemental economic loss payments. 
Sec. 203. Reduction in payments. 
Title III—Forestry 
Sec. 301. Tree assistance program. 
Title IV—Conservation 
Sec. 401. Natural Resources Conservation Service. 
Sec. 402. Emergency watershed protection program. 
Sec. 403. Emergency conservation program. 
Title V—Farm service agency 
Sec. 501. Funding for additional personnel. 
Title VI—Miscellaneous 
Sec. 601. Authority to provide immunizations. 
Sec. 602. Waiver of certain provisions. 
Sec. 603. Funding. 
Sec. 604. Regulations. 
Title VII—Emergency designation 
Sec. 701. Emergency designation. 
Title VIII—Drought Emergency Assistance 
Sec. 801. Corps of Engineers. 
Sec. 802. Bureau of Reclamation. 
Sec. 803. Emergency designation.  
2.DefinitionsIn this title: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(1)). 
(2)Disaster countyThe term disaster county means— 
(A)a county included in the geographic area covered by a natural disaster declaration; and 
(B)each county contiguous to a county described in subparagraph (A). 
(3)Hurricane-affected countyThe term hurricane-affected county means— 
(A)a county included in the geographic area covered by a natural disaster declaration related to Hurricane Katrina, Hurricane Rita, Hurricane Wilma, or a related condition; and 
(B)each county contiguous to a county described in subparagraph (A). 
(4)Insurable commodityThe term insurable commodity means an agricultural commodity (excluding livestock) for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(5)LivestockThe term livestock includes— 
(A)cattle (including dairy cattle); 
(B)bison; 
(C)sheep; 
(D)swine; and 
(E)other livestock, as determined by the Secretary. 
(6)Natural disaster declarationThe term natural disaster declaration means— 
(A)a natural disaster declared by the Secretary— 
(i)during calendar year 2005 under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or 
(ii)during calendar year 2006 under that section, but for which a request was pending as of the date of enactment of this Act; or 
(B)a major disaster or emergency designated by the President— 
(i)during calendar year 2005 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or 
(ii)during calendar year 2006 under that Act, but for which a request was pending as of the date of enactment of this Act. 
(7)Noninsurable commodityThe term noninsurable commodity means a crop for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(8)SecretaryThe term Secretary means the Secretary of Agriculture. 
IAgricultural production losses 
101.Crop disaster assistance 
(a)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance authorized under this section available to producers on a farm that have incurred qualifying losses described in subsection (c). 
(b)Administration 
(1)In generalExcept as provided in paragraph (2), the Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and economic losses as were used in administering that section, except that the payment rate shall be 50 percent of the established price, instead of 65 percent. 
(2)Loss thresholds for quality lossesIn the case of a payment for quality loss for a crop under subsection (c)(2), the loss thresholds for quality loss for the crop shall be determined under subsection (d). 
(c)Qualifying lossesAssistance under this section shall be made available to producers on farms, other than producers of sugar cane and sugar beets, that incurred qualifying quantity or quality losses for— 
(1)the 2005 crop due to damaging weather or any related condition (including losses due to crop diseases, insects, and delayed harvest), as determined by the Secretary; and 
(2)the 2006 crop due to flooding in California and Hawaii that occurred prior to the date of enactment of this Act and for which a petition for a disaster designation has been filed with the Secretary not later than that date. 
(d)Quality losses 
(1)In generalSubject to paragraph (3), the amount of a payment made to producers on a farm for a quality loss for a crop under subsection (c)(2) shall be equal to the amount obtained by multiplying— 
(A)65 percent of the payment quantity determined under paragraph (2); by 
(B)50 percent of the payment rate determined under paragraph (3). 
(2)Payment quantityFor the purpose of paragraph (1)(A), the payment quantity for quality losses for a crop of a commodity on a farm shall equal the lesser of— 
(A)the actual production of the crop affected by a quality loss of the commodity on the farm; or 
(B)the quantity of expected production of the crop affected by a quality loss of the commodity on the farm, using the formula used by the Secretary to determine quantity losses for the crop of the commodity under subsection (c)(1). 
(3)Payment rateFor the purpose of paragraph (1)(B) and in accordance with paragraphs (5) and (6), the payment rate for quality losses for a crop of a commodity on a farm shall be equal to the difference between— 
(A)the per unit market value that the units of the crop affected by the quality loss would have had if the crop had not suffered a quality loss; and 
(B)the per unit market value of the units of the crop affected by the quality loss. 
(4)EligibilityFor producers on a farm to be eligible to obtain a payment for a quality loss for a crop under subsection (c)(2), the amount obtained by multiplying the per unit loss determined under paragraph (1) by the number of units affected by the quality loss shall be at least 25 percent of the value that all affected production of the crop would have had if the crop had not suffered a quality loss. 
(5)Marketing contractsIn the case of any production of a commodity that is sold pursuant to 1 or more marketing contracts (regardless of whether the contract is entered into by the producers on the farm before or after harvest) and for which appropriate documentation exists, the quantity designated in the contracts shall be eligible for quality loss assistance based on the 1 or more prices specified in the contracts. 
(6)Other productionFor any additional production of a commodity for which a marketing contract does not exist or for which production continues to be owned by the producer, quality losses shall be based on the average local market discounts for reduced quality, as determined by the appropriate State committee of the Farm Service Agency. 
(7)Quality adjustments and discountsThe appropriate State committee of the Farm Service Agency shall identify the appropriate quality adjustment and discount factors to be considered in carrying out this subsection, including— 
(A)the average local discounts actually applied to a crop; and 
(B)the discount schedules applied to loans made by the Farm Service Agency or crop insurance coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(8)Eligible productionThe Secretary shall carry out this subsection in a fair and equitable manner for all eligible production, including the production of fruits and vegetables, other specialty crops, and field crops. 
(e)Eligibility for assistance 
(1)In generalExcept as provided in paragraph (2), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(A)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; 
(B)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses; 
(C)had average adjusted gross income (as defined by section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or 
(D)were not in compliance with highly erodible land conservation and wetland conservation provisions. 
(2)Contract waiverThe Secretary may waive paragraph (1) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(A)in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next 2 crops, at a coverage level that provides— 
(i)not less than 65 percent of the actual production history for the crop produced on the farm; and 
(ii)100 percent of the expected market price or a comparable coverage (as determined by the Federal Crop Insurance Corporation); and 
(B)in the case of a noninsurable commodity, to file the required paperwork and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next 2 crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(3)Effect of violationIn the event of the violation of a contract under paragraph (2) by a producer, the producer shall reimburse the Secretary for the full amount of the assistance provided to the producer under this section. 
(f)Timing 
(1)In generalSubject to paragraph (2), the Secretary shall make payments to producers on a farm for a crop under this section not later than 60 days after the date the producers on the farm submit to the Secretary a completed application for the payments. 
(2)InterestIf the Secretary does not make payments to the producers on a farm by the date described in paragraph (1), the Secretary shall pay to the producers on a farm interest on the payments at a rate equal to the current (as of the sign-up deadline established by the Secretary) market yield on outstanding, marketable obligations of the United States with maturities of 30 years. 
102.Livestock assistance 
(a)Livestock Compensation Program 
(1)Use of commodity credit corporation fundsEffective beginning on the date of enactment of this Act, the Secretary shall use funds of the Commodity Credit Corporation to carry out the 2002 Livestock Compensation Program announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide compensation for livestock losses during calendar years 2005 and 2006 for losses that occurred prior to the date of enactment of this Act (including wildfire disaster losses in the State of Texas and other States) due to a disaster, as determined by the Secretary, except that the payment rate shall be 75 percent of the payment rate established for the 2002 Livestock Compensation Program. 
(2)Eligible applicantsIn carrying out the program described in paragraph (1), the Secretary shall provide assistance to any applicant that— 
(A) 
(i)conducts a livestock operation that is located in a disaster county, including any applicant conducting a livestock operation with eligible livestock (within the meaning of the livestock assistance program under section 101(b) of division B of Public Law 108–324 (118 Stat. 1234)); or 
(ii)produces an animal described in section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C. 321d(a)(1)); and 
(B)meets all other eligibility requirements established by the Secretary for the program. 
(3)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under the livestock compensation program, the Secretary shall not penalize a producer that takes actions (recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
(4)LimitationThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this subsection and another Federal program with respect to any loss. 
(b)Livestock indemnity payments 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make livestock indemnity payments to producers on farms that have incurred livestock losses during calendar years 2005 and 2006 for losses that occurred prior to the date of enactment of this Act (including wildfire disaster losses in the State of Texas and other States) due to a disaster, as determined by the Secretary, including losses due to hurricanes, floods, anthrax, and wildfires. 
(2)Payment ratesIndemnity payments to a producer on a farm under paragraph (1) shall be made at a rate of not less than 30 percent of the market value of the applicable livestock on the day before the date of death of the livestock, as determined by the Secretary. 
(c)Livestock indemnity program for contract growers 
(1)In generalSubject to subsection (d), the Secretary shall use funds of the Commodity Credit Corporation to establish a program to assist poultry producers in hurricane-affected counties that suffered income losses. 
(2)Terms and conditionsThe program established under paragraph (1) shall contain similar terms and conditions as the terms and conditions used for the livestock indemnity program for contract growers described in subpart E of chapter XIV of title 7, Code of Federal Regulations (as in effect on January 1, 2002). 
(d)Ewe lamb replacement and retention 
(1)In generalThe Secretary shall use $15,000,000 of funds of the Commodity Credit Corporation to make payments under the Ewe Lamb Replacement and Retention Payment Program under part 784 of title 7, Code of Federal Regulations (or a successor regulation) for each qualifying ewe lamb retained or purchased during the period beginning on January 1, 2006, and ending on December 31, 2006. 
(2)Ineligibility for other assistanceA producer that receives assistance under this subsection shall not be eligible to receive assistance under subsection (a). 
(e)Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this section and any other Federal program for the same loss. 
103.Flooded crop and grazing land 
(a)In generalThe Secretary shall compensate eligible owners of flooded crop and grazing land in— 
(1)the Devils Lake basin; and 
(2)the McHugh, Lake Laretta, and Rose Lake closed drainage areas of the State of North Dakota. 
(b)Eligibility 
(1)In generalTo be eligible to receive compensation under this section, an owner shall own land described in subsection (a) that, during the 2 crop years preceding receipt of compensation, was rendered incapable of use for the production of an agricultural commodity or for grazing purposes (in a manner consistent with the historical use of the land) as the result of flooding, as determined by the Secretary. 
(2)InclusionsLand described in paragraph (1) shall include— 
(A)land that has been flooded; 
(B)land that has been rendered inaccessible due to flooding; and 
(C)a reasonable buffer strip adjoining the flooded land, as determined by the Secretary. 
(3)AdministrationThe Secretary may establish— 
(A)reasonable minimum acreage levels for individual parcels of land for which owners may receive compensation under this section; and 
(B)the location and area of adjoining flooded land for which owners may receive compensation under this section. 
(c)Sign-upThe Secretary shall establish a sign-up program for eligible owners to apply for compensation from the Secretary under this section. 
(d)Compensation payments 
(1)In generalSubject to paragraphs (2) and (3), the rate of an annual compensation payment under this section shall be equal to 90 percent of the average annual per acre rental payment rate (at the time of entry into the contract) for comparable crop or grazing land that has not been flooded and remains in production in the county where the flooded land is located, as determined by the Secretary. 
(2)ReductionAn annual compensation payment under this section shall be reduced by the amount of any conservation program rental payments or Federal agricultural commodity program payments received by the owner for the land during any crop year for which compensation is received under this section. 
(3)ExclusionDuring any year in which an owner receives compensation for flooded land under this section, the owner shall not be eligible to participate in or receive benefits for the flooded land under— 
(A)the Federal crop insurance program established under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); 
(B)the noninsured crop assistance program established under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); or 
(C)any Federal agricultural crop disaster assistance program. 
(e)Relationship to agricultural commodity programsThe Secretary, by regulation, shall provide for the preservation of cropland base, allotment history, and payment yields applicable to land described in subsection (a) that was rendered incapable of use for the production of an agricultural commodity or for grazing purposes as the result of flooding. 
(f)Use of land 
(1)In generalAn owner that receives compensation under this section for flooded land shall take such actions as are necessary to not degrade any wildlife habitat on the land that has naturally developed as a result of the flooding. 
(2)Recreational activitiesTo encourage owners that receive compensation for flooded land to allow public access to and use of the land for recreational activities, as determined by the Secretary, the Secretary may— 
(A)offer an eligible owner additional compensation; and 
(B)provide compensation for additional acreage under this section. 
(g)Funding 
(1)In generalThe Secretary shall use $6,000,000 of funds of the Commodity Credit Corporation to carry out this section. 
(2)Pro-rated paymentsIn a case in which the amount made available under paragraph (1) for a fiscal year is insufficient to compensate all eligible owners under this section, the Secretary shall pro-rate payments for that fiscal year on a per acre basis. 
104.Sugarcane and sugar beet disaster assistance 
(a)FloridaThe Secretary of Agriculture shall use $120,000,000 of funds of the Commodity Credit Corporation to make payments to processors in Florida that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) to compensate first processors and producers for crop and other losses in hurricane-affected counties that are related to hurricanes, tropical storms, excessive rains, floods, and wind in Florida during calendar year 2005, by an agreement on the same terms and conditions, to the maximum extent practicable, as the payments made under section 102 of the Emergency Supplemental Appropriations for Hurricane Disasters Assistance Act of 2005 (Public Law 108–324; 118 Stat. 1235), including that the 2005 base production of each harvesting unit shall be determined using the same base year crop production history that was used pursuant to the agreement under that section. 
(b)Louisiana 
(1)Compensation for lossesThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to make $120,000,000 in payments to first processors of sugarcane that operate in a disaster county in Louisiana, or obtain sugarcane from a disaster county in Louisiana, and that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)), to compensate the producers and first processors for crop and other losses due to Hurricane Katrina, Hurricane Rita, or related conditions. 
(2)AdministrationAssistance under this subsection shall be— 
(A)shared by an affected first processor with affected producers that provide commodities to the processor in a manner that reflects contracts entered into between the processor and the producers, except with respect to a portion of the amount of total assistance described under paragraph (1) necessary to compensate affected producers for individual losses experienced by the producers, including losses due to saltwater intrusion, flooding, wind damage, or increased planting, replanting, or harvesting costs, which shall be transferred by the first processor to the affected producers without regard to contractual share arrangements; and 
(B)made available under such terms and conditions as the Secretary determines are necessary to carry out this subsection. 
(3)Loss determinationIn carrying out this subsection, the Secretary shall use the same base year to determine crop loss that was elected by a producer to determine crop loss in carrying out the hurricane assistance program under section 207 of the Agricultural Assistance Act of 2003 (Public Law 108–7; 117 Stat. 543). 
(c)FundingThe Secretary shall use $40,000,000 of funds of the Commodity Credit Corporation to provide assistance to sugar beet producers that suffered production losses (including quality losses) for the 2005 crop year. 
(d)RequirementThe Secretary shall make payments under subsection (c) in the same manner as payments were made under section 208 of the Agricultural Assistance Act of 2003 (Public Law 108–7; 117 Stat. 544), including using the same indemnity benefits as were used in carrying out that section. 
(e)TexasThe Secretary shall use $400,000 of funds of the Commodity Credit Corporation to assist sugarcane growers in Texas by making a payment in that amount to the Rio Grande Valley Sugar Growers, a farmer-owned cooperative sugarcane processor in that State, for additional demurrage costs at the Port of Baton Rouge and additional storage and transportation costs of raw sugar resulting from hurricanes during calendar year 2005, excessive rains, floods, wind, and other related conditions. 
(f)HawaiiThe Secretary shall use $6,000,000 of funds of the Commodity Credit Corporation to assist sugarcane growers in Hawaii by making a payment in that amount to an agricultural transportation cooperative in Hawaii, the members of which are eligible to receive marketing assistance loans and loan deficiency payments made available under subtitle B of title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7931 et seq.). 
(g)Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this section and any other Federal program for the same loss. 
105.Specialty crops and nursery crops 
(a)In generalThe Secretary shall use funds of the Commodity Credit Corporation to provide assistance to producers of specialty crops and nursery crops in hurricane-affected counties. 
(b)Administration 
(1)In generalAssistance required by subsection (a) shall be carried out by the Secretary under the same terms and conditions as the special disaster relief programs carried out for producers that suffered from crop damage and tree losses, and carried out related cleanup, in certain areas of Florida due to Hurricanes Charley, Frances, and Jeanne during August and September 2004, as described in the notice of program implementation relating to Florida citrus, fruit, vegetable, and nursery crop disaster programs (69 Fed. Reg. 63134 (October 29, 2004)). 
(2)Loss of recordsDue to the complete destruction of the business records of many producers, the Secretary shall use the best available information in determining eligibility, determining losses, and calculating payment amounts under this section. 
(c)Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this section and any other Federal program for the same loss. 
106.Dairy assistanceThe Secretary shall use $25,000,000 of the funds of the Commodity Credit Corporation to make payments to dairy producers for dairy production losses and dairy spoilage losses in hurricane-affected counties. 
107.Cottonseed 
(a)Distribution of fundsThe Secretary shall provide disaster assistance under subsection (c) under the same terms and conditions as assistance provided under section 206 of the Agricultural Assistance Act of 2003 (Public Law 108–7; 117 Stat. 543), except that assistance shall be— 
(1)distributed to producers and first handlers of cottonseed; and 
(2)based on cottonseed production during the most recent year for which a disaster payment specifically for cottonseed was not authorized. 
(b)Cottonseed assistanceThe Secretary shall use $15,000,000 of the funds of the Commodity Credit Corporation to provide assistance to producers and first-handlers of the 2005 crop of cottonseed in hurricane-affected counties. 
108.Reduction in paymentsThe amount of any payment for which a producer is eligible under this subtitle shall be reduced by any amount received by the producer for the same loss or any similar loss under— 
(1)the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or 
(2)an agricultural disaster assistance provision contained in the announcement of the Secretary on January 26, 2006. 
IISupplemental nutrition and agricultural economic disaster assistance 
201.Replenishment of Section 32 
(a)Definition of specialty cropIn this section: 
(1)In generalThe term specialty crop means any agricultural crop. 
(2)ExceptionThe term specialty crop does not include— 
(A)wheat; 
(B)feed grains; 
(C)oilseeds; 
(D)cotton; 
(E)rice; or 
(F)peanuts. 
(b)Base State grants 
(1)In generalThe Secretary shall use $25,500,000 of funds of the Commodity Credit Corporation to make grants to the several States, the District of Columbia, and the Commonwealth of Puerto Rico to be used to support activities that promote agriculture. 
(2)AmountsThe amount of the grants shall be— 
(A)$500,000 to each of the several States; and 
(B)$250,000 to each of the Commonwealth of Puerto Rico and the District of Columbia. 
(c)Grants for value of productionThe Secretary shall use $74,500,000 of funds of the Commodity Credit Corporation to make a grant to each of the several States in an amount equal to the product obtained by multiplying— 
(1)the share of the State of the total value of specialty crop, livestock, and dairy production of the United States for the 2004 crop year, as determined by the Secretary; by 
(2)$74,500,000. 
(d)Special crop and livestock priorityAs a condition on the receipt of a grant under this section, a State shall agree to give priority to the support of specialty crops and livestock in the use of the grant funds. 
(e)Use of fundsA State may use funds from a grant awarded under this section— 
(1)to supplement State food bank programs or other nutrition assistance programs; 
(2)to promote the purchase, sale, or consumption of agricultural products; 
(3)to provide economic assistance to agricultural producers, giving a priority to the support of specialty crops and livestock; or 
(4)for other purposes as determined by the Secretary. 
202.Supplemental economic loss paymentsThe Secretary shall make a supplemental economic loss payment to any producer on a farm that received a direct payment for crop year 2005 under title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) at a rate equal to the product obtained by multiplying— 
(1)30 percent of the direct payment rate in effect for the program crop of the farmer; 
(2)85 percent of the program crop base of the farmer; and 
(3)the program payment yield for each program crop of the farmer. 
203.Reduction in paymentsThe amount of any payment for which a producer is eligible under this subtitle shall be reduced by any amount received by the producer for the same loss or any similar loss under— 
(1)the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or 
(2)an agricultural disaster assistance provision contained in the announcement of the Secretary on January 26, 2006. 
IIIForestry 
301.Tree assistance program 
(a)Definition of treeIn this section, the term tree includes a tree (including a Christmas tree, ornamental tree, nursery tree, and potted tree), bush (including a shrub), and vine. 
(b)ProgramExcept as otherwise provided in this section, the Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to provide assistance under the tree assistance program established under sections 10201 through 10203 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et seq.) to— 
(1)producers who suffered tree losses in hurricane-affected counties; and 
(2)fruit and tree nut producers in hurricane-affected counties for site preparation, replacement, rehabilitation, and pruning. 
(c)CostsFunds made available under this section shall also be made available to cover costs associated with tree pruning, tree rehabilitation, and other appropriate tree-related activities as determined by the Secretary. 
(d)Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this section and any other Federal program for the same loss. 
IVConservation 
401.Natural Resources Conservation Service 
(a)Authority to clear debris and animal carcassesNotwithstanding any other provision of law, the Secretary, acting through the Natural Resources Conservation Service, using funds made available for the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203), may provide financial and technical assistance to remove and dispose of debris and animal carcasses that could adversely affect health and safety on non-Federal land in a hurricane-affected county. 
(b)Authority to use certain practicesNotwithstanding any other provision of law, the Secretary, acting through the Natural Resources Conservation Service, may use direct check-writing practices and electronic transfers to provide financial and technical assistance under the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) in a hurricane-affected county. 
402.Emergency watershed protection programThe Secretary shall use an additional $108,500,000 of funds of the Commodity Credit Corporation to carry out emergency measures identified by the Chief of the Natural Resources Conservation Service as of the date of enactment of this Act through the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203). 
403.Emergency conservation programThe Secretary shall use an additional $17,000,000 of funds of the Commodity Credit Corporation to carry out emergency measures identified by the Administrator of the Farm Service Agency as of the date of enactment of this Act through the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.). 
VFarm service agency 
501.Funding for additional personnelThe Secretary shall use $23,000,000 of funds of the Commodity Credit Corporation to hire additional County Farm Service Agency personnel— 
(1)to expedite the implementation of, and delivery under, the agricultural disaster and economic assistance programs under this title; and 
(2)as the Secretary determines to be necessary to carry out other agriculture and disaster assistance programs. 
VIMiscellaneous 
601.Authority to provide immunizationsNotwithstanding any other provision of law, the Secretary of Defense may provide immunizations to employees of the Department of Agriculture involved in direct recovery work in a hurricane-affected county. 
602.Waiver of certain provisionsNotwithstanding any other provision of law, the Secretary may provide assistance in a hurricane-affected county under the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) without regard to subtitle C of title XII of the Food Security Act of 1985 (16 U.S.C. 3821 et seq.). 
603.FundingThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this title, to remain available until expended. 
604.Regulations 
(a)In generalThe Secretary may promulgate such regulations as are necessary to implement this title. 
(b)ProcedureThe promulgation of the regulations and administration of this title shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
VIIEmergency designation 
701.Emergency designationThe amounts provided under this title are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
VIIIDrought Emergency Assistance 
801.Corps of EngineersIn addition to any other funds made available by this Act, there is appropriated for Department of Defense-Civil, Department of the Army, Corps of Engineer-Civil, Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), $5,000,000, to remain available until expended, to be used by the Secretary of the Army, acting through the Chief of Engineers, for emergency drought assistance.  
802.Bureau of ReclamationIn addition to any other funds made available by this Act, there is appropriated for Department of the Interior, Bureau of Reclamation, Water and Related Resources, $7,500,000, to remain available until expended, for drought emergency assistance.  
803.Emergency designationThe amounts provided under this title are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress).  
 
